DETAILED ACTION
Claim Objections
Claim 33 is objected to because of the following informalities:  element b appears to contain a grammatical mistake.  Appropriate correction is required.

Claim Objections
Claim 27 is objected to because of the following informalities: the “series of tubes” in element i appears to be the same as the “series of pipes” in element n.  The series of pipes should instead be a series of tubes.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“size reducing means for receiving waste material and reducing it in size”, as recited in claim 27.
“means for igniting said waste material during its vortical movement”, as recited in claim 27
“fourth control means for collectively and independently controlling the operational process, as well as reading, measuring, and reporting performance criteria, including the size-reduction unit, primary air, secondary air, and burner, as well as collecting atmospheric data from within said chamber including moisture content and speed of vortex, and from the exterior portion of the exhaust flue apparatus for air quality and emissions”, as recited in claim 27

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structures are:
size reducing means [Wingdings font/0xE0] shredder/chopper
means for igniting said waste material [Wingdings font/0xE0] burner
fourth control means [Wingdings font/0xE0] any combination of commercially available devices, such as a computer, programmable automation controller, programmable logic controller, or similar industrial control system, along with the necessary wired and/or wireless interface materials and equipment



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanNatta (US 20110100272 A1) in view of Broughton (US 2452517 A).
Regarding claim 27, VanNatta discloses a combustor for burning waste material comprising in combination; 
a. size reducing means (10, Fig. 1) for receiving waste material and reducing it in size, 
b. blower means (16) for drawing the size reduced material from the size reducing means and entraining it in a primary air stream, 
c. a generally cylindrical combustion chamber (22) having spaced end walls (24, 26) and an annular side wall (28) with its central longitudinal axis extending between said end walls, said chamber being disposed such that its central axis extends substantially horizontally (abstract), 
d. a conduit (20) extending between said blower means and said chamber and introducing it into said chamber tangentially to said side wall for establishing a vortical movement of said waste material toward one of said end walls (para. 12), 
e. means for igniting said waste material during its vortical movement (para. 28), 
f. a discharge flue port having an open end opening in said chamber near said one end wall and substantially concentric with said central longitudinal axis (para. 13), 
g. the side wall of said chamber having a plurality of spaced first openings (44) extending tangentially therethrough which are aligned along an axis substantially parallel to the longitudinal axis of said chamber and which are located adjacent the bottom of said chamber at one side thereof (para. 29), 
h. means for introducing secondary air into said chamber through each of said first openings in directions to maintain the vortical movement of waste material, said means for introducing including a manifold (42) supported externally of said chamber to extent along an axis substantially parallel to the longitudinal axis of said chamber, and a blower (40) connected to said manifold to supply secondary air thereto, 
j. first control means (56) for independently adjustably controlling secondary air supplied from said manifold to each of said first openings, 
k. second control means (48) for adjustably controlling secondary air supplied from said blower to said manifold, 
l. said first control means including a plurality of first dampers (56) each adapted for manual or automated adjustment for effectively varying the size of a separate one of said openings, 
m. said second control means including a second damper movable between open and closed positions, and means for automatically moving said second damper in response to variations of temperature within said chamber such that said second damper is moved toward open position in response to an increase in temperature to increase the flow of secondary air, and is moved toward close position in response to a decrease in temperature to decrease the flow of secondary air (para. 32), and 
o. fourth control means for collectively and independently controlling the operational process, as well as reading, measuring, and reporting performance criteria, including the size-reduction unit, primary air, secondary air, and burner, as well as collecting atmospheric data from within said chamber including moisture content and speed of vortex, and from the exterior portion of the exhaust flue apparatus for air quality and emissions (paras. 46, 47, 50). 

VanNatta fails to disclose:
i. means of utilizing the heat exhausts to heat air that passes through a recuperator installed in the section of the first discharge flue, or exhaust flue, situated exterior to said chamber, by flowing over a series of tubes and then returned to the primary air/feed intake to enhance the efficiency of the operation, and to significantly dry waste materials, and
n. third control means for adjustably controlling the air flow from the secondary air blower to the inlet plenum of said recuperator, through a series of pipes, exiting through the outlet plenum, back to said feed/primary air intake plenum, through the use of piping and interface.

Broughton teaches a recuperator for recovering heat from the flue gas of a combustion system to preheat the combustion air, comprising:
i. means of utilizing the heat exhausts to heat air that passes through a recuperator (2) installed in the section of the first discharge flue, or exhaust flue (16), situated exterior to said chamber (1), by flowing over a series of tubes (19) and then returned to the primary air/feed intake to enhance the efficiency of the operation, and to significantly dry material (mixing the heated air with the material, e.g., waste iron sulfate from line 14, would help dry the material because it would transfer heat to the material), and
n. third control means for adjustably controlling the air flow from a secondary air blower (5) to the inlet plenum (21) of said recuperator, through a series of pipes (19), exiting through the outlet plenum (21), back to said feed/primary air intake plenum (11), through the use of piping (6, 7) and interface (there is an interface, i.e., connection, between the pipe 7 and the plenum 11).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify VanNatta to include i. means of utilizing the heat exhausts to heat air that passes through a recuperator installed in the section of the first discharge flue, or exhaust flue, situated exterior to said chamber, by flowing over a series of tubes and then returned to the primary air/feed intake to enhance the efficiency of the operation, and to significantly dry waste materials, and n. third control means for adjustably controlling the air flow from the secondary air blower to the inlet plenum of said recuperator, through a series of pipes, exiting through the outlet plenum, back to said feed/primary air intake plenum, through the use of piping and interface.  The motivation to combine is use the heat from the flue to preheat the combustion air and fuel for improved combustion efficiency. 

Regarding claim 28, VanNatta discloses a combustor including a second discharge port (84) having an open end opening in said chamber adjacent the inner surface of said side wall for discharging from said chamber during the burning process non-combustible material which is entrained in the outer region of the vortex. 
Regarding claim 29, VanNatta discloses wherein said second discharge port extends through said side wall substantially tangentially thereto with its open end located adjacent the bottom of said chamber at the other side thereof substantially opposite one of said first openings (para. 37). 
Regarding claim 30, VanNatta discloses wherein the open end of said discharge flue port is spaced axially of said one end wall (Fig. 1). 
Regarding claim 31, VanNatta discloses a baffle (92, Fig. 3) adjacent the open end of said discharge flue port to divert outwardly toward said side wall solid non-combustible and residual combustible material which moves from adjacent said one end wall the open end of said discharge flue port (para. 39). 
Regarding claim 32, VanNatta discloses wherein said plurality of first openings comprises three openings spaced equally substantially throughout the entire length of said chamber (Fig. 1). 
Regarding claim 34, VanNatta discloses wherein the various control means are integrated into a separate control panel (para. 46), where;
 a. consist of any combination of commercially available devices, including a computer, programmable automation controller, programmable logic controller, or similar industrial control system, along with the necessary wired and/or wireless interface materials and equipment (para. 46), and 
b. readings from one or any combination of the atmospheric sensors are used to cause adjustments with the burner and/or secondary air, using predetermined values, as well as adjustably controlling the air flow from said recuperator to said feed/primary air intake (para. 46).


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but do not apply to any of the current rejections.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762